IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44756

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 532
                                               )
       Plaintiff-Respondent,                   )   Filed: August 2, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
REGAN MOJOK ADENG,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Regan Mojok Adeng was found guilty of felony possession of a controlled substance,
Idaho Code § 37-2732(c), misdemeanor possession of a controlled substance, I.C. § 37-2732(c),
and misdemeanor possession of drug paraphernalia, I.C. § 37-2734A.            The district court
sentenced Adeng to a unified seven-year sentence, with two years determinate, for the felony
possession of controlled substance, and a 180-day sentence for each of the misdemeanors with
the sentences to run concurrently. Adeng filed an Idaho Criminal Rule 35 motion. Following
the Rule 35 motion hearing, the district court granted the motion and placed Adeng on a period
of retained jurisdiction.   Following the period of retained jurisdiction, the district court
suspended the sentence and placed Adeng on probation. Subsequently, Adeng admitted to


                                               1
violating the terms of the probation, and the district court consequently revoked probation and
ordered execution of the original sentence. Adeng appeals, contending that the district court
abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and ordering execution of
Adeng’s sentence. Therefore, the order revoking probation and directing execution of Adeng’s
previously suspended sentence is affirmed.




                                                2